THIS was an action by Nancy Seloom against one Wigton and Thomas, sheriff of Pueblo county, for the taking and conversion of chattels. The plaintiff had a verdict and judgment, and defendants bring error.
The complaint alleged plaintiff's ownership of the chattels and the taking and conversion by defendants. This was enough, 2 Chit. Pl. 859, 860; Baker v. Cordwell,6 Colo. 199, and no more should have been said, *Page 191 
Estee's Pl. (4th Ed.) § 2099; Haynes v. Zang, 709 Colo. 42,244 P. 464. The allegations do not amount to trover, but to trespass de bonis. The answer denied plaintiff's ownership and the conversion; the facts which would amount to conversion, however, were undisputed on the trial and the only real issue there, as here, was and is ownership or not; a denial of plaintiff's ownership, then, was all that was necessary in the answer. Both the taking under the writ and the ownership of Young could have been proved on that issue. Payne v.Williams, 62 Colo. 86, 91, 160 P. 196.
Thomas as sheriff had levied an execution in favor of Wigton on the property in question and sold it to satisfy the judgment. The defendants claimed that the goods belonged to one Young, the execution debtor and father of plaintiff, and had been kept in the name of Seloom in fraud of creditors. The points made by plaintiff in error which we find it necessary to consider are: Nonsuit should have been granted; evidence insufficient to support verdict; erroneous admission and exclusion of evidence.
1. Upon the question of nonsuit: Keeping in mind that the only issue was ownership by plaintiff or not, we have as to part of the converted property, certain horses, the uncontradicted evidence that they were branded with her registered brand which is prima facie proof of her ownership (C.L. § 3126), there could not, therefore, have been a nonsuit.
2. Upon the sufficiency of the evidence to support the verdict: The plaintiff testified unqualifiedly that she was the owner of all of the property; part of it bore her brand; she stated in detail how she became the owner and the sources of the funds by which she acquired it and there was some corroboration of these statements. The jury evidently believed her and we cannot say that they were wrong. There was much to arouse suspicion that Young was the real owner, particularly in that he *Page 192 
was not put on the stand though present in court and that plaintiff allowed him to operate the business, which was dealing in horses, without any regular accounting to her, and to retain as his compensation whatever he chose; the claim of the plaintiff in error, however, that she exercised no supervision and took nothing out of the business is not borne out by the record. It is claimed that there was not sufficient proof of value, but the plaintiff was qualified by her own testimony to speak on that subject and did so.
3. As to evidence: The plaintiff testified that when she had given Young certain sums of money he put it into her business and used it to purchase some of the property in question and that he had told her that he so used it; it is claimed that what he had told her was hearsay; if so, however, it was brought out in cross-examination by defendant and cannot be assigned as error. The sufficiency of the testimony as to title is considered above.
4. It is claimed that the court erred when it rejected defendant's offer to prove that John S. Young (the father) "procured this brand to be taken out in the name of Nancy Young (the plaintiff) to be used by himself," but this was not referred to in the motion for a new trial, and under rule 8 we do not consider it.
5. The court rejected defendant's offer to show that Young had repeatedly said, in substance, that he was doing business in his daughter's name to prevent Wigton from collecting his judgment. It is argued for defendant in error that this is hearsay, and for plaintiffs in error that it is a declaration by one in possession as to the nature of his possession, and by one acting, as to his intent, and therefore competent. We think the case ofStone v. O'Brien, 7 Colo. 458, 4 P. 792, settles this point against plaintiffs in error. It is there held that declarations of substantially the same sort as those here in question are admissible where the character of the possession or nature of the claim made becomes material with a view *Page 193 
to the determination of some ulterior question, as for instance, cases in which a right rests upon the statute of limitations and it is necessary to show that possession was adverse, but that it is not admissible where the question, as here, is, which party was the actual owner; see pages 460 and 461. There are subsequent cases decided by this court which, at first sight, seemed inconsistent with this position, but carefully considered, they are not so. In Central Trust Co. v. Culver, 35 Colo. 93,83 P. 1064, the issue was abandonment or not. Abandonment rests upon intent, and the declarations of one in possession were held to be competent to show an intent not to abandon. The same was true in Starr v. People, 17 Colo. 458,30 P. 64, and in Denver v. Jacobson, 17 Colo. 497,30 P. 246, where the vital point was intent to dedicate a street or not, and in Foley v. Gavin, 76 Colo. 286,230 P. 618, and Ryan v. Cordas, 76 Colo. 191, 230 P. 608, where the question was the existence or not of a common-law marriage, which is a matter of intent, and in Williamsv. Williams, 20 Colo. 51, 58, 64, 37 P. 614, the question was of the effect of the conduct of the defendant upon the mind of the husband in a suit by the wife for alienation of affections, and the husband's declarations accompanying his desertion of the wife we held to be competent to show his state of mind. But here Young's intent is irrelevant to the issue, ownership by plaintiff or not. If Seloom owns, no intent of Young can disparage her title, if not, still his intent makes no difference, and so, under Stone v. O'Brien, no direct or indirect statement by him that he is the owner can be used against her. We must say, therefore, that the above objections to the offered testimony were sound.
There is one point, however, which we think shows error on the part of the district court in rejecting testimony. The defendants showed by the witness Campbell that he had sold a horse to Young. Then they made the following offer which was rejected: "We now offer to *Page 194 
show by this witness that in connection with the transaction just testified to by the witness, John S. Young made the statement to this witness that he had W. I. Wigton just where he wanted him, and he was doing business in the name of Nancy Seloom." Young, it must be noted, was at the time of this offer claimed by plaintiff to be her agent to conduct the horse dealing business and in buying the horse of Campbell was acting within his authority as such agent in such business and the offer was to show that in connection with that transaction
he made the above declaration. If to these facts we apply the elementary rule that the declaration of an agent made in connection with an act within the scope of his authority is competent evidence against the principal we cannot escape the conclusion that the evidence offered should have been admitted. Wig. Ev. § 1078; 22 C.J. 219; Fairlie v. Hastings, 10 Ves. Jr. 123, Wambaugh Cases on Agency, 447 et seq. That Young's declaration, if true, defeats his own agency and destroys its competency is not an objection to our conclusion, because so long as plaintiff claims him to be agent she cannot deny the competency of his declarations in and about the business with which she says she has entrusted him, and if he is not agent he is principal and her case is lost. There were other similar offers which were erroneously rejected.
The defendant also offered to show that Young registered the brand bar L 7, in plaintiff's name, but really for his own use. We doubt whether the offer was sufficient, but if that fact could be proved by competent evidence it was relevant, material and competent against plaintiff.
The evidence of the witness Fear, which was offered by defendants, of conversations with Young, would seem to be competent, but from the offer we cannot be sure that the declarations there referred to were in connection with a transaction within the scope of his alleged authority as agent. *Page 195 
The court en banc has had several conferences upon these matters and has given them most careful consideration.
6. It is claimed that incompetent proof of value was received, but we do not find that such is the case. The arguments, when analyzed, go to the weight rather than the competency of this testimony.
The judgment is reversed and new trial granted.
MR. CHIEF JUSTICE ALLEN not participating.
On Rehearing.
The defendant in error says that we are inconsistent in our opinion, since we follow Stone v. O'Brien, 7 Colo. 458,4 P. 792, and then hold evidence which that case rejected to be competent. She is mistaken. The ground of the rejection of the evidence in that case was that possession by the agent Payne was not enough to make his declarations competent, to which we adhere, but the declaration which we now hold competent was made by an agent not merely in possession, but while in the act of exercising the duties of his agency and with reference to those duties. The distinction seems to us clear.
It is also claimed that the declaration of Young was self-serving. It is true that he was asserting his own title, and so was perhaps serving himself, but his statement, if known to be true, would, under the circumstances of this case, ruin him by subjecting all the property in question to his creditors. It was really, therefore, not self-serving but the opposite, and so the reason for the self-serving rule is not present in this case.
Rehearing denied.
MR. JUSTICE ADAMS dissents.